            Case 1:20-cv-08668-VM Document 43 Filed 10/29/20 Page 1 of 3


                          GERSTMAN ScttwARTZLLP
                                     ATTORNEYS                   AT        LAW




                                              October 29, 2020

VIA CM/ECF & EMAIL
The Honorable Victor Marrero (chambersnysdmarrero@nysd.uscourts.gov)
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007- 1312

       Re: National Coalition on Black Civil Participation et al. v. Wohl et al., United States
          District Court, Southern District of New York, Case No. 1:20-cv-08668

Dear Judge Marrero:

        We write on behalf of the Defendants Jacob Wohl , Jack Burkman, J.M. Burkman &
Associates, LLC, and Project 1599 (collectively, " Defendants") in the above-referenced matter to
address Your Honor's Orders dated October 28, 2020 and October 29, 2020 (collectively, the
" Orders"), respectively.

        Respectfully, and without relitigating the merits of Your Honor's Orders, there are several
logistical constraints preventing Defendants ' from being able to fully comply with these Orders
by the Court's 5:00 p.m. deadline.

        After conferring \Vith Scott Grabel, Defendant Mr. Burkman's Michigan criminal counsel,
he has taken the position that although the Michigan court has modified its Order to allow for
compliance with thi s Court' s Orders, we have no such forbearance from the Ohio court at this
time. Therefore, Mr. Grabel 's position remains that any robocall, including a retraction, could
potentially vio late the Ohio criminal court's directives and he will therefore not advise his cli ent
to do so. In addition, Mr. Grabel believes that such would be wholly violative of his clients ' Fifth
and Sixth Amendment rights, effectively amounting to his clients being forced engage in an
allocution in advance of Michigan and Ohio criminal trials, thereby undermining a host of criminal
defenses avai lab le to our clients. On information and belief, based on a conversation had with Mr.
Grabel, Mr. Wohl 's counsel concurs with this assessment.

        With candor, we have been hampered in interacting with our clients all day because they
are in a hearing in Michigan's 36 th District Court, which remained ongoing until approximately
4:30 p.rn.

        Even if Defendants were able to adhere to this Court's Orders, all of the data necessary to
effectuate a remedial robocall is currently in the possession of Robert Mahanian of Messaging
Communications. Due to the ongoing criminal matter, upon information and belief, Mr. Mahanian




                                 GERSTMANSCHWARTZ.COM

    1399 Franklin Avenue, Suite 200, Garden City, N .Y. 11 530   OFFICE:   5 16.880.8 170   FAX:   5 16.880.8 171
             Case 1:20-cv-08668-VM Document 43 Filed 10/29/20 Page 2 of 3


                            GERSTMAN ScuwARTZLLP
                                       ATTORNEYS                     AT      LAW




has been advised by his own attorney to refrain from speaking with Defendants. Additionally, upon
information and belief, Mr. Mahanian advised our clients in August 2020 that, as a member of the
USTelecom, he and Messaging Communications are no longer willing or able to speak to them.
Moreover, insofar as Mr. Mahanian is a potential witness in the criminal matter, any attempt by
Defendants to contact him would be tantamount to witness tampering and could jeopardize their
criminal defense for various and sundry reasons. Thus, Mr. Grabel has advised his clients to refrain
from any such commun ications (note that the Michigan 36 th District Court did not amend its Order
to permit Defendants to speak to Mr. Mahanian or Messaging Commun ications). Nor should
Defendants be placed in this catch-22 position. 1

        Respectfully, without admitting culpability, and notwithstanding the constitutional and
logistical arguments raised here in and in our prior submiss ions, insofar as your Honor has
determined that the statement at issue is false and has fashioned a remedial measure, based on
information provided in discovery to the Michigan's 36 th District prosecutors' office, while
evidently showing that approximately 85,309 phone numbers were fed into the robocall company's
dialer, and that only approximately 5,812 of these calls actually made a connection to either an
answering machine or a live person. The remaining approximately 79,497 numbers made
abso lutely no connection to any human being or answering machine whatsoever.

        Even assuming, arguendo, Defendants were able to comply with Your Honor's Order
without the legal, constitutional and/or logistical constraints and implications addressed herein and
prior hereto, and even were Defendants allowed to interact with Mr. Mahanian and/or Messaging
Communications directly, requiring that these calls be placed again would not as a matter of course
reach the same 5,812 answering machines or live persons reached originally. This is not
logistically how robocall dialers work. This has the potential to cause mass confusion because
many of these new recipients had never received the initial call. Instead, an entirely different
universe of people would receive a remedial corrective call to which they are a stranger, or which
is beyond recollection (recall that the original calls were effectuated months ago, in August 2020).
A call about a federa l court decision so close to an election might have unintended consequences.

        Accordingly, and respectfully, Your Honor's Orders would effectively influence
prospective witnesses insofar as Defendants' respective criminal attorneys might attempt to
contact the approximately 5,8 12 potential witnesses who were the recipients of these robocalls to
determine, among other things, how they received the call and whether they were actually affected

1
 Notably, Made) v. Briley, 370 F.3d 665 , 667 (7th Cir. 2004), the Seventh Circ uit case respectfully cited to by Your
Honor referencing a conflict between a federal court order and a state court order is distinguishable from the case at
hand in sofar as that involved criminal cases. The instant conflict warranting a stay involves a federal civil case and
two state criminal indictments arising out of the same nucleus of operative facts . Here, civil injunctive relief and
monetary damages cannot compare to imperiled liberty interests.




                                                           2
           Case 1:20-cv-08668-VM Document 43 Filed 10/29/20 Page 3 of 3



                       GERSTMAN ScuwARTZLLP
                                 ATTORNEYS                AT     LAW




by it in any way. This could adversely affect witnesses or even impact potential jury pools making
it impossible for our clients to receive a fair trial in Michigan or Ohio.

        Your Honor's directive would have the net effect of informing these prospective witnesses
how to testify if called upon to do so; that is, because a federal judge already made a determination
that they might not have otherwise agreed with, particularly considering the context of the robocall ,
which is prefaced in part by a question: i.e. , " but did you know that if you vote by mail , your
personal information will be part of a public database that will be used by police departments to
track down old warrants and be used by credit card companies to collect outstanding debts?" See ,
e.g., Bulger v. Woods , 917 F.3d 471 (6th Cir. 20 19) (finding that a question mark leaves open the
possibility that reasonable readers would interpret statement as a mere inquiry signaling the
speaker's lack of certainty and inviting others to reach their own conclusions).

       Without rehashing our contentions in their entirety, our clients are not in any way
contemptuous of your Orders; however, given the significant liberty interests at stake and the
advice of their criminal defense counsel , our clients find themselves between a rock and a hard
place.

      We would note that Your Honor has indicated a willingness to consider further requests
from Defendants for alternative forms of relief. We are more than willing to discuss same at
tomorrow's hearing.

                                      Respectfully Submitted,

                                       Isl David M Schwartz

                                       Isl Randy E. Kleinman

cc:    A ll counsel of record (via ECF)




                                                  3
